Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-11 are currently pending and have been examined.

Specification
The disclosure is objected to because of the following informalities: The description of the specification relating to Figure 1 of the drawings is erroneous or consistent. For example, paragraph 0043 refers to processor 130 while the Fig. 1 describes a processor 120. Further par. 0043 refers to storage 130 while Fig. 1, describes only a Memory 130.  Paragraphs 0045, 0047-0049 have similar issues as described above. Applicant is advised to review the entire specification to identify and correct issues. Appropriate corrections is required.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/22/2020 and 01/15/2021 have been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.

Interpretation of conditional terms in claims

Terms such as "if", "when", "only if", "on the condition", "in the event" and "in a 
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, line 9, it recites “determining a balance of processing of the one or more tasks”. However, it is not clearly defined what constitutes the term “balance”. Further, it is unclear how to determine a balance of processing the tasks nor it is clear what basis or criteria can be used to determine said balance. Line 10-11, similarly it is not clearly defined as to what constitutes the term “imbalance”. 
As per claims 10 and 11, they are rejected for having similar issues as claim 1 above. 
As per claims, 2-9, they are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schipunov et al. (U.S. Pub. No. 20080027920 A1) in view of Srinath et al. (U.S. Pub. No. 20120066683 A1).

As per claim 1, Schipunov teaches the invention substantially as claimed including a non-transitory computer readable medium storing a computer program (par. 0070 Computer 1212 also includes removable/nonremovable, volatile/nonvolatile computer storage media), wherein when the computer program is executed by one or more processors of a computing device, the computer program performs operation for asynchronous data processing in a database management system, and the operations include: 
dividing an operation corresponding to a query into one or more tasks if the query issued from a client is received (par. 0034 The master node 204 can additionally include the partitioning component 104, which can determine what data is needed to process the received SQL query, and can partition the query into multiple tasks such that the query is processed. The partition component 104 can then assign the tasks to the one or more cluster nodes 106-110); 
allocating a subtask for each of the one or more tasks to each of one or more worker threads (par. 0035 Additionally, it is to be understood that one or more of the cluster nodes 106-110 can act as a master node with respect to sub-cluster nodes beneath the cluster nodes 106-110 within a logical hierarchy. Pursuant to an example, the cluster node 108 can include the receiver component 102, which is configured to receive one or more tasks associated with the SQL query provided by way of the client 202. The cluster node 108 can also include the partitioning component 104, which partitions the task into a plurality of sub-tasks. The cluster node 108 can then execute one or more of the sub-tasks and/or assign sub-tasks to cluster nodes [threads within nodes] (not shown) beneath the cluster node 108 in the logical hierarchy; par. 0044  tasks …can be executed by one or more worker threads 514 within the cluster node 508).
Schipunov does not expressly teach: determining a balance of processing of the one or more tasks; reallocating a subtask of a task related to an imbalance to a worker thread, if the processing of the one or more tasks is determined as the imbalance.
 However, Srinath teaches: determining a balance of processing of the one or more tasks; reallocating a subtask of a task related to an imbalance to a worker thread, if the processing of the one or more tasks is determined as the imbalance (par. 0020 … In another sub-part of the method 100, tasks are reallocated among threads in block 108 when a criteria is met [balance/imbalance is met]; claim 1, reallocating tasks to threads when a criteria is met).
It would have been obvious to one of ordinary skill in the art before the effective 

As per claim 2, Schipunov further teaches wherein the each of the one or more tasks are a group of operations corresponding to the query, which are grouped by a predetermined basis, and wherein the one or more tasks form a relationship of at least one of a parallel processing relationship for processing data in parallel, or a dependency relationship for processing data in association (par. 0006 a client can provide an SQL query to a computing node (which can be a computer, a portion of a computer, . . . ) that acts as a master node, wherein the master node analyzes the SQL query and determines a plurality of tasks that are related to the SQL query; par. 0032 … The system 100 facilitates end to end support of such tasks by partitioning a database query into several tasks, wherein such tasks are executed in parallel; par. 0034 …The cluster nodes 106-110 can complete the tasks and provide results from such tasks back to the master node 204 [master task]. Thus, master tasks have dependency relationship with tasks and subtasks).

As per claim 3, Schipunov further teaches wherein if the one or more tasks form the dependency relationship, tasks forming the dependency relationship include a master task for forwarding data generated according to a result of processing of the subtask to a slave task, and the slave task for performing an operation based on the data forwarded from the master task (par. 0008 Additionally, cluster nodes can act as master nodes with respect to other cluster nodes. For instance, a cluster node can receive a task from the master node, and such cluster node can determine multiple sub-tasks based upon the received task. These sub-tasks can then be provided to sub-cluster nodes according to data partitions associated therewith. Thus, the query [main task] executing on a node acting as master node to other nodes, can be master task to other tasks executing on the other nodes. Similarly any task executing on a node that acts as master node to other nodes can be master task to other task execution on other nodes).

As per claim 4, Schipunov further teaches allocating a subtask of a master task to a worker thread to perform the master task of the one or more tasks (par. 0028 … cluster nodes 106-110 can further partition the tasks into sub-tasks and assign such sub-tasks to sub-cluster nodes; par. 0035 … The cluster node 108 can then execute one or more of the sub-tasks and/or assign sub-tasks to cluster nodes [threads within nodes]); Srinath further teaches; identifying at least one additional allocated worker thread for performing a slave task corresponding to the master task, if task progress for the master task is greater than or equal to a predetermined threshold; and allocating a subtask for the slave task to the additional allocated worker thread (par. 0020 ... in another sub-part of the method 100, tasks are reallocated among threads in block 108 when a criteria is met, for instance, a rebalancing of threads is triggered to account for changing conditions and delays or stalls in task completion against the predicted completion task time [exceeds a 

As per claim 5, Schipunov teaches wherein the additional allocated worker thread is at least one of a worker thread performing a task corresponding to the master task, a worker thread with no subtask allocated, or a worker thread performing an operation corresponding to another query (par. 0044 … Tasks from the task queue 510 can be executed by one or more worker threads 514 within the cluster node 508. As described above, the worker threads 514 may be associated with certain tasks. Where the tasks are associated with task[s] associated with tasks of the master node).

As per claim 9, Schipunov and Srinath teaches the limitations of claim 1. Schipunov further teaches: allocating the subtask related to the imbalance to the additional allocated worker thread, and wherein the additional allocated worker thread is at least one of a worker thread performing the subtask related to the imbalance, a worker thread with no task allocated, or a worker thread performing an operation corresponding to another query (par. 0035 Additionally, it is to be understood that one or more of the cluster nodes 106-110 can act as a master node with respect to sub-cluster nodes beneath the cluster nodes 106-110 within a logical hierarchy. Pursuant to an example, the cluster node 108 can include the receiver component 102, which is configured to receive one or more tasks associated with the SQL query provided by way of the client 202. The cluster node 108 can also include the partitioning component 104, which partitions the task into a plurality of sub-tasks. The assign sub-tasks to cluster nodes [threads within nodes] (not shown) beneath the cluster node 108 in the logical hierarchy; par. 0044 tasks …can be executed by one or more worker threads 514 within the cluster node. Srinath further teaches: identifying an additional allocated worker thread for performing a subtask of a task related to the imbalance (par. 0020 ... in another sub-part of the method 100, tasks are reallocated among threads in block 108 when a criterion is met, for instance, a rebalancing of threads is triggered to account for changing conditions and delays or stalls in task completion against the predicted completion task time [exceeds a threshold]).

As per claim 10, it is a method for asynchronous data processing having similar limitations as claim 1. Thus, claim 10 is rejected for the same rationale as applied to claim 1.

As per claim 11, it is a server for asynchronous data processing having similar limitations as claim 1. Thus, claim 11 is rejected for the same rationale as applied to claim 1. Schipunov further teaches: a processor including one or more cores (Fig. 12, Processing Unit 1214); a storage unit including program codes executable in the processor (Fig. 12, System Memory 1216; Storage 1224); and a network unit for transmitting and receiving data with a client terminal (Fig. 12, Network Interface 1248).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schipunov in view of Srinath as applied to claim 1, and further in view of Reinemann et al. (U.S. Pub. No. 20030115118 A1).

As per claim 6, Schipunov and Srinath teaches the limitations of claim 1. Schipunov and Srinath does not expressly teach: determining the balance based on memory usage allocated to each of the one or more tasks; or determining the balance based on a task related message received from the one or more worker threads processing subtasks for each of the one or more tasks.
However, Reinemann teaches: determining the balance based on memory usage allocated to each of the one or more tasks; or determining the balance based on a task related message received from the one or more worker threads processing subtasks for each of the one or more tasks (par. 0003, … when one of processors 11, 12, and 13 are overloaded with processing tasks, the others may be underutilized or even idle. Such an imbalance in resource utilization is uneconomical in that neither the processing tasks are executed efficiently; par. 0038 If neither the limit nor the threshold is met or exceeded, or appropriate action has been performed as described in box 55, out-of-range process 25 continues to examine the DRAM memory usage of processor 21 (box 56). If the DRAM memory usage exceeds the upper threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schipunov and Srinath by incorporating the method of determining whether tasks exceeds a memory usage as set forth by Reinemann because it would have allowed to determine whether a tasks of query are imbalanced at least based on the memory usage of the tasks. This would 

As per claim 7, Schipunov, Srinath and Reinemann teaches the limitations of claim 6. Reinemann further teaches determining that processing of the one or more tasks is imbalanced, if the memory usage allocated to each of the one or more tasks is greater than a predetermined first threshold usage; and determining that processing of the one or more tasks is imbalanced, if the memory usage for each dependency relationship formed by each of the one or more tasks is greater than a second predetermined threshold usage, and the memory usage for each dependency relationship is identified by the sum of memory usage of each of the tasks included in each of a master task and slave task (par. 0003, when … processors 11, 12, and 13 are overloaded with processing tasks, the others may be underutilized or even idle. Such an imbalance in resource utilization is uneconomical in that neither the processing tasks are executed efficiently; par. 0038 If neither the limit nor the threshold is met or exceeded, or appropriate action has been performed as described in box 55, out-of-range process 25 continues to examine the DRAM memory usage of processor 21 (box 56). If the DRAM memory usage exceeds the upper threshold. Similarly, memory usage of task dependency relationships maybe determined to be imbalanced if memory usage exceed a predefined limit). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schipunov in view of Srinath and Reinemann as applied to claim 6, and further in view of Boudreau et al. (U.S. Pub. No. 20140066066 A1).

As per claim 8, Schipunov, Srinath and Reinemann teaches the limitations of claim 6. Schipunov further teaches: identifying a data processing result of each of the one or more tasks based on a task related message received from the one or more worker threads processing subtasks for each of the one or more tasks (par. 0034 The cluster nodes 106-110 can complete the tasks and provide results from such tasks back to the master node 204). 
Schipunov, Srinath and Reinemann does not expressly teach determining that processing of the one or more tasks is imbalanced, if a difference in data processing results between the one or more tasks is greater than a predetermined threshold.
However, Boudreau teaches: determining that processing of the one or more tasks is imbalanced, if a difference in data processing results between the one or more tasks is greater than a predetermined threshold (par. 0008 ... determine a systematic imbalance difference between a serving base station in a heterogeneous network and a candidate base station in the heterogeneous network. The processor is further configured to determine whether the systematic imbalance difference between the serving base station in the heterogeneous network and the candidate base station exceeds a predetermined threshold). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Schipunov, Srinath and Reinemann by incorporating the technique of determining imbalance as set of forth by Boudreau because it would provide for effectively determining an imbalance between tasks at least based on a difference between data results of the tasks exceeding a . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 20200334231 A1 materialized views over external tables in database systems.
U.S. Pub. No. 20200026788 A1 adaptive granule generation for parallel queries with run-time data pruning.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195